DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As directed by the amendment filed on 14 June 2022: claim(s) 2 and 3 have been cancelled, claim(s) 10-21 have been added. Thus, claims 1 and 4-21 are presently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, “patient-specifically dynamically learning system” in line 2 of the claim is not further described in the disclosure. One of ordinary skill in the art would not be able to ascertain exactly what algorithm, formula, or variables that a “patient-specifically dynamically learning system” encompasses. Therefore, the “patient-specifically dynamically learning system” is not described in such a way as to reasonably convey possession of the claimed invention. For present action, a “patient-specifically dynamically learning system” is interpreted as an open-loop system that requires user input.
Regarding claim 18, “model-based system” in line 2 of the claim is not further described in the disclosure. One of ordinary skill in the art would not be able to ascertain exactly what algorithm, formula, or variables that a “model-based system” encompasses. Therefore, the “model-based system” is not described in such a way as to reasonably convey possession of the claimed invention. For present action, a “model-based system” is interpreted as a closed-loop system that does not require user input.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether “this measurement value” in line 4 of the claim is referring to “the measurement value for the IOP” or “the second characteristic value.” For present action, “this measurement value” is interpreted as “the second characteristic value.”
Regarding claim 16, it is unclear whether “this” in line 2 of the claim is referring to the “change,” “IOP” and/or “ICP, or another element.
Regarding claim 17 and 18, the limitation "the control response" in line 1 of the claims lacks sufficient antecedent basis. For present action, “the control response” is interpreted to be any response to “change in IOP and/or ICP” as claimed in claim 16.
Remaining claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 20150257931 A1) in view of Vase et al. (US 20170095649 A1).
Regarding claim 1, Sanchez discloses an apparatus for influencing an intraocular pressure (IOP) of an eye 100 ("IOP control system"; [0025]; fig. 2), the apparatus 100 comprising: 
a controllable discharge device 102 ("drainage device"; [0025]; fig. 2) configured to discharge a liquid from at least one area of the eye ("Aqueous humor may drain through the drainage device 102"; [0028]); 
a first sensor device 114 ("one or more sensors"; [0031]; fig. 3) which captures at least one first characteristic value characteristic for the IOP ("sensors may be configured to measure the pressure of the anterior chamber"; [0032]); 
a second sensor device 114/130 ("one or more sensors"; [0031]; fig. 3 and “atmospheric pressure sensor”; [0034]; fig. 4) which captures at least one second characteristic value characteristic for a pressure acting on the eye ("pressure of the drainage site"; [0032] and “IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]); and 
a control device 104 ("control device"; [0025]; fig. 4) configured to control the controllable discharge device 102 ("drainage device 102 can be actively actuated by the control device 104"; [0026]) at least at times taking account of the at least one first characteristic value and the at least one second characteristic value ("Information obtained from the sensors may be wirelessly communicated to the control device 104"; [0032]); 
the control device 104 being configured to control a flow cross section of the liquid discharged from the eye (“flow regulating element” and "valves 112 may be controlled via signals from the control device 104"; [0031]); and/or 
the control device 104 being configured such that a flow resistance is controlled and/or regulated ("valves 112 may be controlled via signals from the control device 104"; [0031]).
Sanchez fails to disclose the at least one second characteristic value being characteristic for an intracranial pressure and/or a cerebrospinal pressure. However, Vase teaches a cerebrospinal fluid processing platform (see Abstract) wherein the at least one second characteristic value being characteristic for an intracranial pressure (“configured to read intracranial pressure”; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the at least one second characteristic value being characteristic for an intracranial pressure, as taught by Vase, for the purpose of extrapolating other parameters such as thermomodulation, flow signatures, temperature readings, and flow rate readings as a surrogate intracranial pressure ([0110]).
Regarding claim 4, Sanchez discloses a communications link 126 (“data transmission module”; [0041]; fig. 4) between at least one sensor device 114 and the control device 104 (“data transmission module 126 may be activated to communicate the open and closed status of individual valves 112, the status of the regulator 116, and/or data from the sensors 114 from the drainage device 102 to the secondary control device 104”; [0041]); and the communications link being radio connections ("data transmission module 126 may be an active device such as a radio"; [0041]).
Regarding claim 5, Sanchez discloses the control device 104 is configured to control the controllable discharge device 102 at least at times only based on one of two measurement values ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]).
Regarding claim 6, Sanchez discloses the control device 104 includes a memory device 124 ("memory"; [0034]; fig. 4) configured to store operational parameters ("a series of pressure readings, IOP calculations, and/or command sequences can be stored in the memory 124"; [0038]).
Regarding claim 7, Sanchez discloses the control device 104 includes at least one control output for controlling a medicament repository ("delivery device 402 also includes a flow system 430 that regulates the amount or volume of drug that flows from the drug reservoir 414 to the treatment site"; [0060]).
Regarding claim 9, Sanchez discloses the controllable discharge device 102 includes a shunt 106 ("drainage device 102 includes a single hollow tube 106"; [0028]; fig. 2).
Regarding claim 10, Sanchez discloses the control device 104 is configured to control the discharge device 102 at times only using the measurement value for the IOP ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]; fig. 4), and a control of the discharge device is modified based on this measurement value ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]; fig. 4).
Sanchez does not explicitly disclose the apparatus is configured such that the second characteristic value is measured at regular intervals. However, Vase teaches the apparatus is configured such that the second characteristic value is measured at regular intervals ("for every interval of x seconds the temperature is checked"; [0103]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the second characteristic value is measured at regular intervals, as taught by Vase, for the purpose of maintaining suitable accuracy and response time of the apparatus ([0075]).
Regarding claim 12, Sanchez discloses that the control device 104 ("control device"; [0025]; fig. 4) is configured to continuously adapt a pressure ("operate as a closed-loop control where the measured data is used to set or control the control device 104, which is then modifies the fluid flow. Subsequent measurements may continue to be used to provide the closed-loop to stabilize or maintain IOP within a desired range"; [0067]) difference between the intraocular pressure (IOP) and the intracranial pressure (NOTE: a pressure difference between the IOP and the ICP is inherent since the IOP and the ICP are pressures of two separate locations in the body).
Regarding claim 13, Sanchez discloses that an adjustable drainage means 102 ("drainage device"; [0025]; fig. 2) is provided to achieve a desired pressure ("operate as a closed-loop control where the measured data is used to set or control the control device 104, which is then modifies the fluid flow. Subsequent measurements may continue to be used to provide the closed-loop to stabilize or maintain IOP within a desired range"; [0067]) difference between the IOP and the ICP (NOTE: a pressure difference between the IOP and the ICP is inherent since the IOP and the ICP are pressures of two separate locations in the body).
Regarding claim 14, Sanchez discloses that the discharge device 102 is an IOP-changing element ("drainage device 102 is configured to carry various components of the IOP control system 100"; [0027]).
Regarding claim 15, Sanchez discloses that the apparatus has a limiting device ("regulator 116"; [0053]; FIG. 3) that ensures that a pressure is not lowered below a certain minimum value ("when the IOP is too low (e.g., in a hypotonous state where aqueous humor is draining too rapidly from the anterior chamber), the flow system 220 may operate to decrease the flow through the drainage tube 200"; [0052]; NOTE: "valves 112 and the regulator 116 form the flow control system" ([0052])).
Regarding claim 16, Sanchez discloses that the sensor devices are configured such that they ascertain at least one change in IOP and/or ICP ("Data obtained from the pressure sensor 130 may be used, together with information from the sensors 114 on the drainage device 102, to determine IOP of the eye"; [0043]) and use this to regulate a controlled variable of a pressure-regulating element or of an outflow device ("Based on the IOP, the processor 122 may control the actuator 128 to control the valves 112 and the regulator 116 to increase, decrease, or maintain IOP at a desired level"; [0043]).
Regarding claim 17, Sanchez discloses that the control response is configured as a patient-specifically dynamically learning system ("healthcare provider may pump fluid from the anterior chamber using the flow system described herein to effect a pressure change to the desired IOP"; [0065]).
Regarding claim 18, Sanchez discloses that the control response is configured as a model-based system for individual and optimal setting of the pressure ("control device may be programmed by a health care provider to tailor treatment to a particular patient's needs and/or to selectively implement at any of a plurality of different control algorithms for IOP control"; [0066]).
Regarding claim 20, Sanchez discloses an apparatus for influencing an intraocular pressure (IOP) of an eye 100 ("IOP control system"; [0025]; fig. 2), the apparatus 100 comprising: 
a controllable discharge device 102 ("drainage device"; [0025]; fig. 2) configured to discharge a liquid from at least one area of the eye ("Aqueous humor may drain through the drainage device 102"; [0028]); 
a first sensor device 114 ("one or more sensors"; [0031]; fig. 3) which captures at least one first characteristic value characteristic for the IOP ("sensors may be configured to measure the pressure of the anterior chamber"; [0032]); 
a second sensor device 114/130 ("one or more sensors"; [0031]; fig. 3 and “atmospheric pressure sensor”; [0034]; fig. 4) which captures at least one second characteristic value characteristic for a pressure acting on the eye ("pressure of the drainage site"; [0032] and “IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]); and 
a control device 104 ("control device"; [0025]; fig. 4) configured to control the controllable discharge device 102 ("drainage device 102 can be actively actuated by the control device 104"; [0026]) at least at times taking account of the at least one first characteristic value and the at least one second characteristic value ("Information obtained from the sensors may be wirelessly communicated to the control device 104"; [0032]); 
the control device 104 being configured to control a flow cross section of the liquid discharged from the eye (“flow regulating element” and "valves 112 may be controlled via signals from the control device 104"; [0031]); and/or 
the control device 104 being configured such that a flow resistance is controlled and/or regulated ("valves 112 may be controlled via signals from the control device 104"; [0031]); further comprising 
a processor ("processor 122"; [0036]; FIG. 4) which determines a result value ("the current IOP of the eye and/or the operating status of the IOP control system 100"; [0036]) taking into account the at least one first characteristic value and the at least one second characteristic value ("processor 122 may perform logic functions based on inputs from the atmospheric pressure sensor 130 and the sensors 114 on the drainage device to determine the current IOP of the eye and/or the operating status of the IOP control system 100"; [0036]), and wherein 
the control device 104 is configured to control the controllable discharge device based on the result value ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]).
	Sanchez fails to disclose the at least one second characteristic value being characteristic for an intracranial pressure and/or a cerebrospinal pressure. However, Vase teaches a cerebrospinal fluid processing platform (see Abstract) wherein the at least one second characteristic value being characteristic for an intracranial pressure (“configured to read intracranial pressure”; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the at least one second characteristic value being characteristic for an intracranial pressure, as taught by Vase, for the purpose of extrapolating other parameters such as thermomodulation, flow signatures, temperature readings, and flow rate readings as a surrogate intracranial pressure ([0110]).
Regarding claim 21, Sanchez discloses the result value is a difference of the at least one first characteristic value and the at least one second characteristic value “IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez/Vase in view of Kuenen et al. (US 20160128587 A1).
Regarding claim 8, Sanchez/Vase fail to disclose a further sensor device which captures measurement values that are characteristic for a position or orientation of a person's body or of parts of the person's body. However, Kuenen teaches a method for measuring the intracranial pressure, ICP, in a subject (see Abstract) utilizing a further sensor device (“a second sensor” [0032]) which captures measurement values that are characteristic for a position or orientation of parts of the person's body (“a second sensor for measuring the orientation of the head of the subject”; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez/Vase’s device such that a further sensor device which captures measurement values that are characteristic for a position or orientation of parts of the person's body, as taught by Kuenen, for the purpose of measuring the intracranial pressure in a subject ([0021]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez/Vase in view of Lattanzio et al. (US 20090275924 A1).
Regarding claim 11, Sanchez does not explicitly disclose that the apparatus is configured such that the first sensor device carries out measurements at predetermined time intervals. However, Vase teaches the apparatus is configured such that the second characteristic value is measured at regular intervals ("for every interval of x seconds the temperature is checked"; [0103]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the first sensor device carries out measurements at predetermined time intervals, as taught by Vase, for the purpose of maintaining suitable accuracy and response time of the apparatus ([0075]), since the duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Sanchez/Vase does not explicitly teach that the first sensor device carries out the measurements more frequently than the second sensor device. However, Lattanzio teaches optimizing the measuring time intervals (“time intervals between consecutive measurements can be optimized"; [0049]). The difference in the frequency of measurements between the first sensor device and the second sensor device is a results effective variable with the results being either more frequent or less frequent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the sensors’ frequencies of measurements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez/Vase’s device such that the first sensor device carries out the measurements more frequently than the second sensor device, for the purpose of achieving suitable power consumption ([0049]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez/Vase in view of Gunn (US 20140172090 A1).
Regarding claim 19, Sanchez discloses an apparatus for influencing an intraocular pressure (IOP) of an eye 100 ("IOP control system"; [0025]; fig. 2), the apparatus 100 comprising: 
a controllable discharge device 102 ("drainage device"; [0025]; fig. 2) configured to discharge a liquid from at least one area of the eye ("Aqueous humor may drain through the drainage device 102"; [0028]); 
a first sensor device 114 ("one or more sensors"; [0031]; fig. 3) which captures at least one first characteristic value characteristic for the IOP ("sensors may be configured to measure the pressure of the anterior chamber"; [0032]); 
a second sensor device 114/130 ("one or more sensors"; [0031]; fig. 3 and “atmospheric pressure sensor”; [0034]; fig. 4) which captures at least one second characteristic value characteristic for a pressure acting on the eye ("pressure of the drainage site"; [0032] and “IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]); and 
a control device 104 ("control device"; [0025]; fig. 4) configured to control the controllable discharge device 102 ("drainage device 102 can be actively actuated by the control device 104"; [0026]) at least at times taking account of the at least one first characteristic value and the at least one second characteristic value ("Information obtained from the sensors may be wirelessly communicated to the control device 104"; [0032]); 
the control device 104 being configured to control a flow cross section of the liquid discharged from the eye (“flow regulating element” and "valves 112 may be controlled via signals from the control device 104"; [0031]); and/or 
the control device 104 being configured such that a flow resistance is controlled and/or regulated ("valves 112 may be controlled via signals from the control device 104"; [0031]).
Sanchez fails to disclose the at least one second characteristic value being characteristic for an intracranial pressure and/or a cerebrospinal pressure. However, Vase teaches a cerebrospinal fluid processing platform (see Abstract) wherein the at least one second characteristic value being characteristic for an intracranial pressure (“configured to read intracranial pressure”; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the at least one second characteristic value being characteristic for an intracranial pressure, as taught by Vase, for the purpose of extrapolating other parameters such as thermomodulation, flow signatures, temperature readings, and flow rate readings as a surrogate intracranial pressure ([0110]).
Sanchez/Vase does not explicitly teach that the control device is implantable. However, Gunn teaches an implanted device used to control IOP wherein the control device is implantable (“ocular implant or drainage device 350 that carries IOP control system 200”; [0032]; FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez/Vase’s device such that the control device is implantable, as taught by Gunn, for the purpose of simplifying and minimizing the drainage mechanisms ([0007]) and minimizing power usage ([0043]).

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s argument on page 13 of Applicant’s Remarks that “it is already not obvious that a skilled person would even consider Vase when starting from Sanchez, since Vase is a device for focal cooling of the brain and spinal cord” is kindly disagreed. In response to applicant's argument that Vase is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vase teaches utilizing sensors to measure biomedical status, which is in the same field as applicant’s endeavor. Furthermore, Vase’s teaching solves the particular problem with which the applicant was concerned, which is to take measurements of the “intracranial pressure and/or a cerebrospinal pressure.”
Applicant’s argument on page 14 of Applicant’s Remarks that “Vase does not teach or suggest the use of both values, i.e., both an IOP value and an ICP value” is kindly traversed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vase is relied upon to teach that the at least one second characteristic value is characteristic for an intracranial pressure and/or a cerebrospinal pressure. Sanchez already discloses “taking account of the at least one first characteristic value and the at least one second characteristic value.”
Applicant’s argument on page 14 of Applicant’s Remarks that “it is not obvious to a person skilled in the art to determine an ICP value in addition to the IOP value (or vice versa)” is kindly disagreed. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant acknowledged on page 2 of the Specification that “in addition to the IOP, the so-called intracranial pressure (ICP) or cerebrospinal fluid (CSF) pressure and, in particular, the ratio of these pressures to the IOP, too, were also found to be important.” Furthermore, Vase teaches that “the intracranial pressure may be estimated based on a reading of intraocular pressure” ([0110]), thus suggesting the importance of determining an ICP in addition to the IOP. Therefore, since the relationship between IOP and ICP/CSF was known in the art as important, it would be obvious to a person skilled in the art to try measuring ICP when treating and/or diagnosing an IOP-related disease.
Applicant’s argument on page 14 of Applicant’s Remarks that “these sensors alone are not sufficient to extrapolate the ICP value” is kindly disagreed. Sanchez discloses that “the sensors 114 are configured and disposed to measure physiologically conditions of the patient” ([0032]), including but not limited to pressures, temperature, drainage flow rates, valve settings, or other measurable parameters ([0032]). Vase teaches “sensors for monitoring temperature, intracranial pressure, and other measurements” ([0101]). Therefore, the sensors of Sanchez in view of Vase is sufficient to extrapolate the ICP value.
Please see rejection discussions above regarding added claims 10-21.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berdahl (US 9168172 B1) - A process for treating glaucoma whereby the treatment can be accomplished by the use of medication or by surgery, or both, in order to control or prevent the occurrence of glaucoma by controlling an intraocular pressure (IOP) and an intracranial pressure (ICP).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781